By the Court.
It appears that these moneys were granted and vested in the several ecclesiastical societies and school districts, long before May A. D. 1780 and that neither the town of Waterbury then, nor the town of Watertown since, *214had or have any interest in them, but that they then, and ever since have belonged'to the societies and school districts, io whom they were granted, and that both, the parties submitting and the arbitrators in their award went upon a manifest mistake in point of law.